Citation Nr: 1501420	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability, including as on a secondary basis.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability, including as on a secondary basis.

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral arthritis of the left knee.

5.  Entitlement to an initial compensable disability rating for weakness of the right calf, muscle group XI.

6.  Entitlement to an initial compensable disability rating for weakness of the left calf, muscle group XI.

7.  Entitlement to special monthly compensation based on loss of use of both feet, the Veteran's need for the regular aid and attendance of another person or housebound status.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from February 28, 1986 to May 8, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, February 2011, and July 2011, issued by the Regional Office (RO) in Denver, Colorado.  In April 2009, a Travel Board hearing was held before a Veterans Law Judge, a transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing. This case was previously before the Board in October 2009, June 2011, and most recently in May 2013 and remanded for additional development and readjudication.

In its February 2011 decision, the RO addressed the claims for service connection for right ankle and left ankle disabilities on the merits.  However, the Veteran's original claims for service connection for right and left ankle disabilities were previously adjudicated in the October 2009 Board decision, which denied service connection for right ankle and left ankle disabilities on a direct basis.  Because the Veteran's current claims for service connection for bilateral ankle disabilities are for the same medical diagnosis, but under a different theory of entitlement, it must be adjudicated as a claim to reopen the prior finally decided claim.  The Court of Appeals for the Federal Circuit has stated that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 C.F.R.] § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Accordingly these issues have been recharacterized as shown on the title page of this decision  

The Board notes that the Veteran filed claims of entitlement to service connection for loss of use of both lower extremities and SMC due to a progression of muscle instability and a worsening of his service-connected bilateral knee and pes planus disabilities.  See VA Form 21-4138, dated April 19, 2010.  The RO adjudicated both issues finding that there was no loss of use of the lower extremities.  However a claim for service connection would appear to be inappropriate in this instance as loss of use is not a distinct diagnosis or disability, but a symptom or result of a diagnosis or disability and the Veteran is already service-connected for a bilateral pes planus, bilateral patellofemoral arthritis, and bilateral muscle weakness of the calf.  So the most reasonable construction of this claim is that the Veteran is seeking SMC based on loss of use of the lower extremities under 38 C.F.R. § 3.350 due to the severity of his already service-connected knee, leg, and foot disabilities.  The Board has accordingly characterized the issue to accurately represent the current status of his claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the previously denied claims for service connection for right and left ankle disabilities, the Board finds that all notification action needed to fairly adjudicate this petition to reopen has not been accomplished. 

As noted in the Introduction, the Veteran's bilateral ankle claims have been recharacterized as petitions to reopen the matter of entitlement to service connection for right and left ankle disorders, to include as secondary to service-connected disability.  The record contains a December 2010 notice letter that provided the Veteran with the information necessary to substantiate the underlying claims for service connection, but did not inform him of what constituted new and material evidence to reopen the previously denied, unappealed claims.  Thus this notice does not meet the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, a remand of these issues is necessary to notify the Veteran of the basis for the prior denial of the claims for service connection for right and left ankle disabilities, and of what evidence is needed to reopen these claims, pursuant to Kent.

In addition, following a review of the Veteran's claims file, the Board finds that the development requested in its May 2013 remand has not been completely performed.  Despite the Board's directive instructing the AOJ to issue a Statement of the Case (SOC) on the issues of increased ratings for the service-connected bilateral knee and bilateral leg disabilities, there is no indication that the AOJ has done so. Consequently, the Board finds a remand of these issues is required for issuance of a SOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, as the Veteran's disability picture is unresolved, the claims for SMC based on loss of use of both feet, aid and attendance or housebound, and TDIU are inextricably intertwined with the increased rating claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of these issues must be deferred until after completion of the actions requested below. 

The Board sincerely regrets the additional delay and is cognizant of the fact that these issues have been remanded previously.  Therefore, the Board wishes to assure the Veteran that it would not be remanding the claims again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)  The remand will also allow for original consideration of the additional evidence added to the claims file since it was last remanded by the Board in .  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a VCAA notice letter pertaining to his claims to reopen his previously denied claims of entitlement to service connection for left and right ankle disabilities.  The letter must explain what type of evidence is needed to reopen the claims in light of the basis for the prior denial as well as what is needed to establish the underlying claim for service connection.

2.  Obtain copies of updated treatment records and add to the claims file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file. 

3.  The Veteran and his representative should be provided with a SOC on the issues of entitlement to  increased disability ratings for his service-connected bilateral patellofemoral arthritis and bilateral calf muscle weakness.  They should also be informed of the requirements to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should then readjudicate the issues, to include entitlement to SMC based on loss of use of both feet, and with particular consideration of all evidence obtained since the issuance of the May 2013 Board Remand.  With regard to the TDIU issue, consideration should also include as to whether referral for extraschedular evaluation is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

